Reese, Ch. J.,
dissenting.
Not being able to agree with the majority of the court as to the decision in this case, I will very briefly state my reasons therefor.
First, Section 579 of the criminal code provides, in substance, that the prosecuting attorney shall endorse upon an information the names of the witnesses known to him at the time of filing it, and at such time before the trial of any cause as the court may, by rule or otherwise, prescribe, he shall endorse thereon the names of such other witnesses as shall be known to him.
I find nothing in the law requiring the prosecuting officer to endorse the names of additional witnesses upon an information “before the day set for the trial of the case,” and I know of no authority to inject those words into the statute.
*729Second, While it is possible that the county attorney ■exceeded the strict rules of propriety in conversing with the witnesses or persons named in the opinion of the majority, yet I. am wholly unable to find any evidence of prejudice resulting to plaintiff in error. There is no intimation in the evidence of either Thomas, Calvert, Hutch-ins, or Bentley, that the remarks made intimidated them, ■or that any part of their testimony on behalf of plaintiff in error was suppressed thereby. The record shows that all, with the exception of Thomas, were placed upon the witness stand, and testified, and there is nothing in his affidavit which shows that his failure to testify was in any degree owing to fear or intimidation. Assuming, therefore, that all that he has testified to in his affidavit is true, I cannot see why a new trial should be granted therefor, in the absence of a showing of prejudice. Again, every •essential averment of the affidavits referred to is contradicted by the affidavits produced by the state. The county .attorney makes oath that he never had any conversation with Thomas about the case, at any time or place; that he never tried to prevent the witnesses from appearing and testifying on the part of the defense; that he at one time, at Oberlin, Kansas, advised Calvert that he was-being made a victim of, but did not try to prevent him from testifying. It seems to me a new trial should not be granted for what B. Bell Andrews may have said to other witnesses, without some showing that plaintiff in •error suffered thereby. There is no such showing. It often occurs that a witness, whether directly interested in .the trial or not, becomes a partisan in favor of the- side by which he is called, and indulges in unbecoming and even profane language towards those called by the opposite party, but I think I have never heard of a case where a new trial was granted for such conduct in the absence of a clear showing of prejudice. These questions of fact were all submitted to the trial court upon the motion for *730a new trial, upon affidavits, in which there was a sharp, conflict. I do not believe that the decision of the court thereon' can be said to be so manifestly against the weight of evidence as to require a reversal of its decision thereon.
Third, Section 484 of the criminal code provides, in substance, that a trial jury while deliberating upon them verdict must be kept together, in charge of an officer, until they agree upon a verdict or are discharged by the court. The officer having them in charge shall not suffer any communication to be made to them, or make any himself, except to ask them whether they have agreed upon a verdict. Nor shall he communicate to any one, before the return of the verdict, any matter in relation to the state of their deliberations.
I am unable to find anything in the statutes requiring the absence of a bailiff from the jury room during the-time of the deliberations of the jury. I grant that it would be entirely proper for the district court to forbid the presence of a bailiff during the deliberations of the-jury, and in case of a failure* on the part of the bailiff to obey the direction of the court in that behalf, to punish him for contempt. But to say'that in the absence of any such direction, and in the absence of a statutory provision requiring it, that the presence of the bailiff would be sufficient to vitiate the verdict of the jury, not. only in the absence of a showing of prejudice, but in a case like this,, where it is clearly and positively shown that, during the deliberation of the jury, nothing was said by the bailiff to-any of the jurors, nor by any of the jurors to the bailiff, concerning the subject of the deliberations, is going beyond the provisions of the law and the intention of the lawmaker,